Exhibit 10.3
NETEZZA CORPORATION
[Form of]
Restricted Stock Unit Agreement (Time-Based)
2007 Stock Incentive Plan
This Restricted Stock Unit Agreement is made as of the Agreement Date between
Netezza Corporation (the “Company”), a Delaware corporation, and the
Participant.

         
I.
  Agreement Date    
 
  Date:    
 
       
 
       
II.
  Participant Information    
 
  Participant:    
 
       
 
  Participant Address:    
 
       
 
       
III.
  Grant Information    
 
  Grant Date:    
 
       
 
  Number:                       restricted stock units

IV.   Vesting Table

      Vesting Date   RSUs that Vest
[First anniversary of Grant Date]
  [1/4]
[Second anniversary of Grant Date]
  [1/4]
[Third anniversary of Grant Date]
  [1/4]
[Fourth anniversary of Grant Date]
  [1/4]

This Agreement includes this cover page and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:
Exhibit A — General Terms and Conditions
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

              NETEZZA CORPORATION   PARTICIPANT
 
                 
Name:
      Name:    
Title:
           

Page 1 of 5



--------------------------------------------------------------------------------



 



NETEZZA CORPORATION
Restricted Stock Unit Agreement (Non-Executives)
Exhibit A — General Terms and Conditions
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
     1. Grant of RSUs. In consideration of services rendered to the Company by
the Participant, the Company has granted to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2007 Stock
Incentive Plan, as amended (as amended, the "Plan”), an award of Restricted
Stock Units (the “RSUs”) consisting of the number of RSUs set forth on the cover
page of this Agreement. The RSUs entitle the Participant to receive, upon and
subject to the vesting of the RSUs (as described in Section 2 below), one share
of common stock, $0.001 par value per share, of the Company (the “Common Stock”)
for each RSU that vests. The shares of Common Stock that are issuable upon
vesting of the RSUs are referred to in this Agreement as the “Shares.”
     2. Vesting of RSUs and Issuance of Shares.
          (a) General. Subject to the other provisions of this Section 2, the
RSUs shall vest in accordance with the Vesting Table set forth on the cover page
of this Agreement (the "Vesting Table”). Any fractional RSU resulting from the
application of the percentages in the Vesting Table shall be rounded down to the
nearest whole number of RSUs. On each vesting date shown in the Vesting Table
(and to the extent applicable the dates of the vesting of any of the RSUs
pursuant to Section 2(b)) (the “Vesting Dates”), the Company will issue to the
Participant, in certificated or uncertificated form, such number of Shares as is
equal to the number of RSUs that vested on such Vesting Date and shall deliver
such Shares to the broker designated by the Participant on Appendix A hereto
(the “Designated Broker”).
          (b) Employment Termination.
               (1) Termination Prior to First Anniversary of the Grant Date.
Upon the termination of the Participant’s employment with the Company for any
reason prior to the first anniversary of the Grant Date, all of the RSUs shall
be automatically forfeited as of such termination.
               (2) Termination by the Participant. Upon the termination by the
Participant of the Participant’s employment with the Company for any reason, all
unvested RSUs shall be automatically forfeited as of such termination.
               (3) Termination by the Company without Cause. Upon the
termination by the Company of the Participant’s employment with the Company
without Cause (as defined below) after the first anniversary of the Grant Date
but prior to the vesting in full of the RSUs, such number of additional RSUs
shall immediately vest as is equal to the number of RSUs that, but for such
termination, would have vested upon the next Vesting Date following such
termination multiplied by a fraction the numerator of which is the lesser of the
number four

Page 2 of 5



--------------------------------------------------------------------------------



 



(4) and the number of fiscal quarters of the Company commenced from and
including the first day of the Company’s fiscal quarter during which the Vesting
Date immediately prior to such termination occurred and through and including
the date of such termination and the denominator of which is the number four
(4) and all other unvested RSUs shall be automatically forfeited as of such
date. “Cause” shall mean a good faith finding by the Company that (A) the
Participant has breached any of his or her material legal or contractual
obligations to the Company (other than as a result of incapacity) which breach
(i) has not been cured by the Participant within 10 business days following
written notice by the Company to the Participant notifying him or her of such
breach and (ii) would have a material adverse effect on the Company; or (B) the
Participant has engaged in gross or persistent misconduct with respect to the
Company; or (C) the Participant has been convicted of or pleaded guilty or nolo
contendere to (i) any misdemeanor relating to the affairs of the Company which
is injurious to the Company or (ii) any felony.
               (4) Termination by the Company for Cause. Upon the termination by
the Company of the Participant’s employment with the Company for Cause, all
unvested RSUs shall be automatically forfeited as of such termination.
               (5) Employment with Affiliated or Successor Companies. For
purposes of this Agreement, employment with the Company shall include employment
with a parent or subsidiary of the Company, or any successor to the Company.
          (c) Acceleration of Vesting Schedule. Notwithstanding the vesting
schedule described above in Section 2(a), effective immediately prior to an
Acquisition (as defined below), the RSUs shall vest for such number of
additional RSUs as is equal to 25% of the total number of RSUs originally
covered by this Agreement, except that for employees who have been employed by
the Company for less than one year as of the date of the Acquisition, the RSUs
only shall become vest for such number of RSUs as is equal to 12.5% of the total
number of RSUs originally covered by this Agreement, with the remaining shares
in each case continuing to vest in accordance with a vesting schedule that has
been shortened by one year or six months, respectively. For purposes of this
option, the term “Acquisition” shall mean (1) any merger or consolidation in
which (i) the Company is a constituent party or (ii) a subsidiary of the Company
is a constituent party and the Company issues shares of its capital stock
pursuant to such merger or consolidation (except, in the case of both clauses
(i) and (ii) above, any such merger or consolidation involving the Company or a
subsidiary in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold immediately following
such merger or consolidation at least 51% by voting power of the capital stock
of (x) the surviving or resulting corporation or (y) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation
immediately following such merger or consolidation, of the parent corporation of
such surviving or resulting corporation) or (2) the sale or transfer, in a
single transaction or series of related transactions, of outstanding capital
stock representing at least 51% of the voting power of the outstanding capital
stock of the Company immediately following such transaction or (3) the sale of
all or substantially all of the assets of the Company.
     3. Dividends. The RSUs shall have no rights with respect to dividends
declared by the Company with respect to its capital stock, provided that the
foregoing shall not prohibit or otherwise limit the adjustment of the terms of
this Agreement in accordance with Section 9 of the Plan.

Page 3 of 5



--------------------------------------------------------------------------------



 



     4. Withholding Taxes. On the date of this Agreement, the Participant shall
provide the Designated Broker with irrevocable written instructions directing
the Designated Broker to, on the date of the Designated Broker’s receipt of any
Shares in accordance with Section 2(a), sell in accordance with ordinary
principles of best execution that number of such Shares as is necessary to yield
net proceeds to the Participant equal to the amount of the Company’s federal,
state, and local or other income and employment tax withholding obligations with
respect to the income recognized by the Participant as a result of the vesting
of such Shares (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income) and to remit such proceeds, immediately upon receipt thereof, to
the Company in satisfaction of such tax withholding obligations of the Company.
In connection with the foregoing, the Participant hereby confirms that, as of
the date of this Agreement, he is not aware of any material nonpublic
information regarding the Company or its securities.
     5. Restrictions on Transfer. The RSUs, and any interest therein, are
subject to the restrictions on transfer set forth in Section 10(a) of the Plan.
     6. Provisions of the Plan. This Agreement is subject to the provisions of
the Plan. The Participant acknowledges receipt of the Plan, along with the
prospectus relating to the Plan.
     7. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the grant of the RSUs and their vesting pursuant to Section 2 do not
constitute an express or implied promise of continued employment for the vesting
period of the RSUs, or for any period.
          (b) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement.
          (c) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to any applicable conflict of law principles.
          (d) Interpretation. The interpretation and construction of any terms
or conditions of the Plan or this Agreement by the Compensation Committee of the
Company’s Board of Directors shall be final and conclusive.

Page 4 of 5



--------------------------------------------------------------------------------



 



Appendix A
Designated Broker

Page 5 of 5